I think that an order should be made in this case that, while the petition for a rehearing is a violation of the rule against incorporating an argument in the petition, nevertheless, the petition brings to the attention of the Court an apparent conflict between the holding in the instant case and the holding in the case of Belle Mead Development Corporation v. Reed,114 Fla. 300, 153 South. Rep. 834, and subsequent cases following the doctrine announced in that case; therefore, the point presented should be reconsidered.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 324